 

Exhibit 10.1

 



Execution Version

 

 

SIXTH AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT

 

THIS SIXTH AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT (this
“Amendment”), dated as of September 17, 2020, is by and among CRAFT BREW
ALLIANCE, INC., a Washington corporation (the “Borrower”), the Guarantors party
hereto, and BANK OF AMERICA, N.A., as lender (in such capacity, the “Lender”).
Capitalized terms used herein and not otherwise defined herein shall have the
meanings ascribed thereto in the Credit Agreement.

 

W I T N E S S E T H

 

WHEREAS, the Borrower, the Subsidiaries of the Borrower from time to time party
thereto (the “Guarantors”), and the Lender are parties to that certain Amended
and Restated Credit Agreement, dated as of November 30, 2015 (as amended,
modified, extended, restated, replaced, or supplemented from time to time in
accordance with its terms, the “Credit Agreement”);

 

WHEREAS, the Loan Parties have requested that the Lender amend certain
provisions of the Credit Agreement; and

 

WHEREAS, the Lender is willing to make such amendments to the Credit Agreement
in accordance with, and subject to, the terms and conditions set forth herein.

 

NOW, THEREFORE, in consideration of the agreements hereinafter set forth, and
for other good and valuable consideration, the receipt and adequacy of which are
hereby acknowledged, the parties hereto agree as follows:

 

Article I
AMENDMENTS

 

1.1       Amendment to Section 7.11. Section 7.11 of the Credit Agreement is
hereby amended and restated in its entirety to read as follows:

 

“(a)     Consolidated Leverage Ratio. Commencing with the earlier to occur of
(i) October 1, 2020 or (ii) the termination of the A-B Merger, as of the last
day of any fiscal quarter during any Measurement Period, permit the Consolidated
Leverage Ratio to be greater than 3.50 to 1.00.

 

(b)       Consolidated Fixed Charge Coverage Ratio. Commencing with the earlier
to occur of (i) October 1, 2020 or (ii) the termination of the A-B Merger,
permit the Consolidated Fixed Charge Coverage Ratio at any time to be less than
1.20 to 1.00.

 

(c)       Minimum Consolidated EBITDA. For the Measurement Period ending
September 30, 2020, permit the Consolidated EBITDA as of the end of such
Measurement Period to be less than $3,000,000.”

 

Article II
CONDITIONS TO EFFECTIVENESS

 

2.1               Closing Conditions. This Amendment shall become effective as
of the day and year set forth above (the “Amendment Effective Date”) upon
satisfaction of the following conditions (in each case, in form and substance
reasonably acceptable to the Lender):

 



 

 

 

(a)                Executed Amendment. The Lender shall have received a copy of
this Amendment duly executed by each of the Loan Parties and the Lender.

 

(b)                Fees and Expenses. The Lender shall have received from the
Borrower other fees and expenses that are payable in connection with the
consummation of the transactions contemplated hereby and Lender’s legal counsel
shall have received from the Borrower payment of all outstanding fees and
expenses previously incurred and all fees and expenses incurred in connection
with this Amendment.

 

(c)                Default. After giving effect to this Amendment, no Default or
Event of Default shall exist.

 

(d)                Miscellaneous. All other documents and legal matters in
connection with the transactions contemplated by this Amendment shall be
reasonably satisfactory in form and substance to the Lender and its counsel.

 

Article III
MISCELLANEOUS

 

3.1           Amended Terms. On and after the Amendment Effective Date, all
references to the Credit Agreement in each of the Loan Documents shall hereafter
mean the Credit Agreement as amended by this Amendment. Except as specifically
amended hereby or otherwise agreed, the Credit Agreement and the other Loan
Documents are hereby ratified and confirmed, including the Liens granted
thereunder, and shall remain in full force and effect according to its terms.
For the avoidance of doubt, this Amendment shall not be deemed to prejudice any
right or rights which the Borrower or the Lenders may now have or may have in
the future under or in connection with the Consent, dated as of June 5, 2020, by
and among the Borrower, the Guarantors and the Lender, as the same may be
amended, restated, supplemented or modified from time to time.

 

3.2           Representations and Warranties of Loan Parties. Each of the Loan
Parties represents and warrants as follows:

 

(a)                It has taken all necessary action to authorize the execution,
delivery and performance of this Amendment.

 

(b)               This Amendment has been duly executed and delivered by such
Person and constitutes such Person’s legal, valid and binding obligation,
enforceable in accordance with its terms, except as such enforceability may be
subject to (i) bankruptcy, insolvency, reorganization, fraudulent conveyance or
transfer, moratorium or similar laws affecting creditors’ rights generally and
(ii) general principles of equity (regardless of whether such enforceability is
considered in a proceeding at law or in equity).

 

(c)                No consent, approval, authorization or order of, or filing,
registration or qualification with, any court or governmental authority or third
party is required in connection with the execution, delivery or performance by
such Person of this Amendment.

 

(d)               The representations and warranties of the Borrower and each
other Loan Party contained in Article II of the Credit Agreement, Article V of
the Credit Agreement or made in any other Loan Document, or which are contained
in any document furnished at any time under or in connection herewith or
therewith, are (i) with respect to representations and warranties that contain a
materiality qualification, true and correct on and as of the date of the
Amendment Effective Date and (ii) with respect to representations and warranties
that do not contain a materiality qualification, true and correct in all
material respects on and as of the date of the Amendment Effective Date, except
that for purposes of this Section 3.2(d), (x) the representations and warranties
contained in Sections 5.05(a) and (b) of the Credit Agreement shall be deemed to
refer to the most recent statements furnished pursuant to Sections 6.01(a) and
(b) of the Credit Agreement, respectively and (y) the temporary closure of the
Loan Parties’ brewpub locations and other operational disruptions affecting the
Loan Parties, in each case as a direct result of the COVID-19 pandemic, shall
not be deemed to constitute a Material Adverse Effect (or account for any
portion thereof) under clause (a) of the definition thereof.

 



2

 

 

(e)               After giving effect to this Amendment, no event has occurred
and is continuing which constitutes a Default or an Event of Default.

 

(f)                The Collateral Documents continue to create a valid security
interest in, and Lien upon, the Collateral, in favor of the Lender, for the
benefit of the Lender, which security interests and Liens are perfected in
accordance with the terms of the Collateral Documents and prior to all Liens
other than Permitted Liens.

 

(g)                Except as specifically provided in this Amendment, the
Obligations are not reduced or modified by this Amendment and are not subject to
any offsets, defenses or counterclaims.

 

3.3              Reaffirmation of Obligations. Each Loan Party hereby ratifies
the Credit Agreement and each other Loan Document to which it is a party and
acknowledges and reaffirms (a) that it is bound by all terms of the Credit
Agreement and each other Loan Document applicable to it and (b) that it is
responsible for the observance and full performance of its respective
Obligations.

 

3.4              Loan Document. This Amendment shall constitute a Loan Document
under the terms of the Credit Agreement.

 

3.5              Expenses. The Loan Parties agree to pay all reasonable
out-of-pocket expenses incurred by the Lender and its Affiliates (including the
reasonable fees, charges and disbursements of counsel for the Lender), in
connection with the preparation, negotiation, execution and delivery and
administration of this Amendment.

 

3.6              Further Assurances. The Loan Parties agree to promptly take
such action, upon the request of the Lender, as is necessary to carry out the
intent of this Amendment.

 

3.7              Entirety. This Amendment and the other Loan Documents embody
the entire agreement among the parties hereto and supersede all prior agreements
and understandings, oral or written, if any, relating to the subject matter
hereof.

 

3.8              Counterparts. This Amendment may be executed in any number of
counterparts, each of which when so executed and delivered shall be an original,
but all of which shall constitute one and the same instrument. Delivery of an
executed counterpart of a signature page of this Amendment by fax transmission
or e-mail transmission (e.g., “pdf” or “tif”) shall be effective as delivery of
a manually executed counterpart of this Amendment.

 

3.9              No Actions, Claims, Etc. As of the date hereof, each of the
Loan Parties hereby acknowledges and confirms that it has no knowledge of any
actions, causes of action, claims, demands, damages and liabilities of whatever
kind or nature, in law or in equity, against the Lender or the Lender’s
respective officers, employees, representatives, agents, counsel or directors
arising from any action by such Persons, or failure of such Persons to act under
the Credit Agreement on or prior to the date hereof.

 



3

 

 

3.10          GOVERNING LAW. THIS AMENDMENT SHALL BE GOVERNED BY, AND SHALL BE
CONSTRUED AND ENFORCED IN ACCORDANCE WITH THE LAWS OF THE STATE OF OREGON.

 

3.11           Successors and Assigns. This Amendment shall be binding upon and
inure to the benefit of the parties hereto and their respective successors and
assigns.

 

3.12           Dispute Resolution; Waiver of Jury Trial. The dispute resolution
and waiver of jury trial provisions set forth in Section 9.14 of the Credit
Agreement are hereby incorporated by reference, mutatis mutandis.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 



4

 

 

IN WITNESS WHEREOF the parties hereto have caused this Amendment to be duly
executed on the date first above written.

 

BORROWER:  

 

  CRAFT BREW ALLIANCE, INC., as the Borrower

 

  By: /s/ Andrew J. Thomas   Name: Andrew J. Thomas   Title: Chief Executive
Officer

 

GUARANTORS:         KONA BREWERY LLC, as a Guarantor         By: /s/ Andrew J.
Thomas   Name: Andrew J. Thomas   Title: Manager

 

  CRAFT VENTURES, LLC, as a Guarantor       By: Craft Brew Alliance, Inc., its
Manager       By: /s/ Andrew J. Thomas   Name: Andrew J. Thomas   Title: Chief
Executive Officer         WYNWOOD BREWING COMPANY LLC, as a Guarantor       By:
/s/ Andrew J. Thomas   Name: Andrew J. Thomas   Title: Manager

 

Craft Brew Alliance, Inc.

Sixth Amendment to Amended and Restated Credit Agreement

Signature Page

 



 

 

 

LENDER: BANK OF AMERICA, N.A., as Lender               By: /s/ Michael Snook  
Name:  Michael Snook   Title: Senior Vice President

 

Craft Brew Alliance, Inc.

Sixth Amendment to Amended and Restated Credit Agreement

Signature Page

 



 

 